1                                    GENESIS    C.     STEPHENS
                 384TH DISTRICT COURT, 500 E. SAN ANTONIO Ave. #906
 2                            (915)546-2134 (915)543-3882
                                gstephens@ epcounty.com
 3


•4                                      April 29,        2015

 5

                                                                                   FILED IN
 6    Court of Criminal Appeals
                                                                     COURT GF CRIMINAL APPEALS
      500   E.   San Antonio Ave.      #1203
 7    El Paso,     TX 79901
                                                                              APR 3 0 2015
 8

                                                                         Abel Acosta, Clerk
 9    Re:    Fidencio   Valdez   v.    State    of    Texas
      Appellate Cause Number:           AP-77,042
10


11           I, Genesis C. Stephens,           Official Court Reporter,                   certify to

12    the Court that I am unable to file the reporter's record in the

13    above styled and numbered case due April 30,                      2015 due to my

14    current case load.         I respectfully ask the Court to grant a

is    60-day extension of time,          or as much time as may be allotted for

16    this type of record.        Thank you.

17


18                                           /s/Genesis C. Stephens
                                             Genesis C. Stephens,                  TEXAS CSR #7835
19'                                          Expires December 31,                  2015

20


21


22


23


24


25



                         GENESIS STEPHENS,      OFFICIAL COURT REPORTER
                     384TH DISTRICT COURT;      500 E.    SAN ANTONIO,       RM.    906
                        EL PASO, -TX 79901      (915)    546-2000,    EXT.   3632